IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                  December 21, 2007
                                     No. 07-10401
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


DAVID L. LANG,
                                                                       Plaintiff-Appellant
v.
JOHN W. SNOW, SECRETARY,
UNITED STATES TREASURY
                                                                     Defendant-Appellee



                   Appeal from the United States District Court
                       for the Northern District of Texas
                                  (4:06-CV-120)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se on appeal, Plaintiff-Appellant David L. Lang asks us

to reverse the district court’s summary-judgment dismissal of Lang’s

employment discrimination and retaliation action against his employer. Lang

has asserted that the adverse employment action taken against him was

grounded in racial discrimination and retaliation for his prior complaints,

contending that the reasons proffered by his employer —— including but not


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
limited to an incident involving his telling an inappropriate “joke” with sexual

innuendo from the podium in a public meeting —— was pretext. In response to

the employer’s motion for summary judgment, the district court explicated, at

length and in considerable detail, the law relative to Lang’s complaints and

its application to the largely-uncontested material facts, concluding that Lang

had failed to establish a prima facie case of the discrimination he alleged and,

alternatively, that even if he had made out such a prima facie case, he had

failed to establish that the legitimate, non-discriminatory reasons advanced

by his employer for the actions taken were pretextual.

      We have reviewed the record on appeal and the law applicable thereto

as set forth in the appellate briefs of the parties and the rulings of the district

court. As a result of our review, we are convinced that the district court

properly granted the government’s motion for summary judgment, dismissing

Lang’s action with prejudice. Consequently, for the reasons set forth by the

district court in its Memorandum Opinion and Order signed February 1,

2007, the summary judgment of that court is, in all respects, AFFIRMED.




                                        2